DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13, Line 16 states “a f projection”.  It appears the letter f is a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0156208 to Wong.
In regards to claim 1, Wong teaches a fiber optic connector housing (Figures 1, 2, and 2A) for a duplex connector comprising a first portion (Figure 1, element 2; Figure 2/2A, element 201) for receiving two fiber optic ferrule holders, the fiber optic ferrule holders having a fiber optic ferrule disposed in each of the fiber optic ferrule holders, one of the fiber optic ferrule holders rotatable from a first position to a second position and the second fiber optic ferrule holder being substantially stationary relative to the first portion (Figures 10A-10D; Wong teaches rotating one at a time using the tool 800 while the other remains stationary) and a second portion (1) removably attachable to the first portion.  Wong further teaches the second portion to be placed over the optical fiber ferrules and shows an opening for the fiber optic ferrules.  Although Wong does not expressly teach at least one projection extending from and along a first inside wall and having at least one engagement surface, the at least one engagement surface configured to engage a surface on each of the fiber optic ferrule holders in the first position, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided projections and engagement surfaces configured to join the components since it would be advantageous to securely join the components.  Furthermore, the use of projections and engagement surfaces is commonly applied to optical components for the purpose of securing optical components.
	In regards to claim 3, Wong teaches the second portion is a polishing cap.  Wong further teaches the connector to for insertion into a polishing jig. (Figure 5A)  Although Wong does not teach the second portion to be a polishing cap, Wong does teach the connector to be inserted into the polishing jig for the purpose of polishing the ends of the optical fiber at an angle.  Therefore, although no expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the connector of Wong to function as intended, for holding optical fibers to be polished in a jig.
	In regards to claim 5, Wong teaches the polishing cap retains at least one of the fiber optic ferrule holders within the first portion when in the first portion.
	In regards to claim 6, although Wong does not expressly teach the duplex connector is springless, a springless duplex connector is a known alternative for biasing optical ferrules.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have chosen a known alternative, such as a springless duplex connector for biasing optical ferrules.
	In regards to claim 7, Wong teaches detents in the first portion to engage the fiber optic ferrule holder. (Figure 3, 11a.1 & 11a.2)
	Allowable Subject Matter
Claims 2, 4, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 2 and , the prior art of record fails to disclose or reasonably suggest the at least one projection comprises a first projection and a second projection and the at least one engagement surface comprises a first engagement surface on the first projection and a second engagement surface on the second projection and each of the first engagement surface and the second engagement surface engage a respective surface on the fiber optic ferrule holders in the first position in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claims 8-11, the prior art of record fails to disclose or reasonably suggest a third portion, the third portion removably attachable to the first portion when the second portion is unattached, the third portion having openings therein to receive the fiber optic ferrules therethrough, a third projection extending from and along a first inside wall and having an engagement surface to engage one of the two fiber optic ferrule holders, and a fourth projection extending from and along a second inside wall on an opposing side of the third portion and having an engagement surface to engage the other of the two fiber optic ferrule holders in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claim 12, the prior art of record fails to disclose or reasonably suggest the openings of the first portion are not identical in addition to the accompanying features of the independent claim and any intervening claims.  
Claims 13-19 are allowed.  The prior art of record fails to disclose or reasonably suggest a fiber optic connector housing for a duplex connector comprising a first portion for receiving two fiber optic ferrule holders, the fiber optic ferrule holders having a fiber optic ferrule disposed in each of the fiber optic ferrule holders, one of the fiber optic ferrule holders rotatable from a first position to a second position and the second fiber optic ferrule holder being substantially stationary relative to the first portion, a second portion removably attachable to the first portion, the second portion having openings therein to receive the fiber optic ferrules therethrough and at least one projection extending from and along a first inside wall and having at least one engagement surface, the at least one engagement surface configured to engage a surface on each of the fiber optic ferrule holders in the first position and a third portion, the third portion removably attachable to the first portion when the second portion is unattached, the third portion having openings therein to receive the fiber optic ferrules therethrough, a third projection extending from and along a first inside wall and having at least one engagement surface to engage one of the two fiber optic ferrule holders, and a projection extending from and along a second inside wall on an opposing side of the third portion and having at least one engagement to engage the other of the two fiber optic ferrule holders in addition to the accompanying features of the independent claim.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
References B and C discuss fiber optic assemblies in a connector housing.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874